                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF INDIANA
                       FORT WAYNE DIVISION


UNITED STATES OF AMERICA             )
                                     )
       v.                            )       Cause No: 1:20-CR-42
                                     )
ADAM D. McGIBNEY                     )


            GOVERNMENT’S RESPONSE TO DEFENDANT’S
            FIRST AND SECOND MOTIONS TO SUPPRESS

      Comes now the United States of America by Sarah E. Nokes, Assistant

United States Attorney for the Northern District of Indiana, and files the

government’s Response to Defendant’s First and Second Motions to Suppress

filed October 16, 2020 as DEs 28 and 29. In his first motion, the defendant,

Adam D. McGibney (“McGibney”), by counsel, moves the Court to suppress

evidence found in McGibney’s vehicle, alleging that McGibney was subject to

an illegal stop and seizure and that the search which recovered evidence from

his vehicle violated his Fourth Amendment rights. In his second motion,

McGibney argues that incriminating statements he made should be

suppressed as violative of his Fifth Amendment rights. The government

contends that none of McGibney’s rights were violated and there is no basis for

suppression. The government joins McGibney’s request for an evidentiary

hearing on these matters.


                                         1
THE STOP

      On July 19, 2020 at approximately 11:54pm, Indiana State Police (“ISP”)

Probationary Trooper George Youpel (“Trpr. Youpel”) observed a Lincoln Town

Car in the area of the 108 mile marker of the Indiana Toll Road (I-80) in

LaGrange County in the Northern District of Indiana. Trpr. Youpel observed

the Town Car make two lane changes without signaling properly. Trpr. Youpel

first observed the Town Car travel from the right to the left lane of traffic. The

vehicle did not signal the lane change until it had already passed over the lane

divider line. Trpr. Youpel then observed that after passing a truck, the Town

Car signaled a lane change from the left to the right lane. However, the Town

Car ceased signaling prior to traveling into the right lane. Trpr. Youpel

initiated a traffic stop upon the vehicle and found it to be driven by McGibney.

      A traffic stop is a Fourth Amendment seizure of the occupants of the

stopped vehicle and must therefore be reasonable. See Heien v. North Carolina,

135 S.Ct. 530, 536 (2014). A traffic stop is reasonable if the initiating officer

has probable cause to believe that the driver of the vehicle has committed a

traffic offense. Whren v. United States, 517 U.S. 806, 810 (1996); United States

v. Muriel, 418 F.3d 720, 724 (7th Cir. 2005); United States v. Cashman, 216 F.3d

582, 586 (7th Cir. 2000).

      Trpr. Youpel had probable cause to believe that the driver of the Town

Car had committed two traffic offenses at the time he initiated a traffic stop of

                                        2
the vehicle, each violations of Indiana Code § 9-21-8-25 1 requiring drivers to

continuously signal an intention to change lanes at least 300 feet prior to

making the lane change when driving in a speed zone of at least 50 miles per

hour. Based on his observations of McGibney’s lane changes, Trpr. Youpel

possessed probable cause to believe that McGibney had twice violated the

statute. Therefore the traffic stop and resulting seizure of the McGibney was

reasonable and did not violate his Fourth Amendment rights.

STATEMENTS MADE AT THE SCENE OF THE STOP

         After McGibney stopped his vehicle, Trpr. Youpel approached, advised

him of the reason for the traffic stop and asked for McGibney's driver's license

and vehicle registration. As McGibney leaned over to retrieve the vehicle

registration from the glove compartment, Trpr. Youpel observed a bulge on

McGibney's back right side and a fixed blade knife in a sheath on the passenger

seat. Trpr. Youpel asked McGibney if there were any weapons inside the

vehicle, and McGibney stated that there were. Trpr. Youpel asked if there were

any firearms in the vehicle, and McGibney stated that he had a firearm on his

right hip. Trpr. Youpel asked McGibney if he had a permit to carry a handgun

in any state. McGibney replied that he did not need or possess a permit. Trpr.



1
 “A signal of intention to turn right or left shall be given continuously during not less than the last two hundred
(200) feet traveled by a vehicle before turning or changing lanes. A vehicle traveling in a speed zone of at least fifty
(50) miles per hour shall give a signal continuously for not less than the last three hundred (300) feet traveled by the
vehicle before turning or changing lanes.” IND. CODE § 9-21-8-25.

                                                           3
Youpel asked McGibney additional questions about the name listed on his

license and his origin of travel. Trpr. Youpel also asked McGibney if there were

other firearms in the vehicle, and McGibney stated that there was a shotgun

and rifle in the trunk. Trpr. Youpel asked McGibney if he could retrieve the

firearm from McGibney's hip. McGibney consented and Trpr. Youpel removed

a loaded, .45 caliber handgun from McGibney’s person. Trpr. Youpel secured

McGibney's handgun and then asked him to step out of the vehicle and placed

him in handcuffs.2

         Subject       to     limited       exceptions,         persons        subjected         to     custodial

interrogation must be advised of their rights under Miranda v. Arizona. 384

U.S. 436, 444 (1966). However, individuals temporarily detained pursuant to

traffic “stops are not ‘in custody’ for the purposes of Miranda.” Berkemer v.

McCarty, 468 U.S. 420, 440 (1984). A short, roadside questioning of a stopped

motorist by police does not constitute custodial interrogation, even if the

questions asked by the officer are unrelated to the reason for the initial traffic

stop. United States v. Kelly, 991 F.2d 1308, 1313 (7th Cir. 1993). Trpr. Youpel’s

short, roadside questioning of McGibney about whether he had weapons or

firearms and whether he had a permit to carry a handgun did not constitute

custodial interrogation pursuant to Miranda, and thus Miranda warnings



2
 Carrying a handgun on or about a person’s body or in a vehicle without a license to carry such a firearm is a
misdemeanor offense unless certain exceptions apply. See IND. CODE. 35-47-2-1.

                                                          4
were not required during that stage of the encounter. “[T]he safeguards

prescribed by Miranda become applicable as soon as a suspect's freedom of

action is curtailed to a ‘degree associated with formal arrest.’” Berkemer, 468

U.S. at 440 (quoting California v. Beheler, 463 U.S. 1121, 1125 (1983)).

McGibney became subject to custody for purposes of Miranda when he was

placed into handcuffs after the trooper’s discovery that he was unlicensed to

carry a handgun and nonetheless had one on his person. As the conversation

which preceded the use of handcuffs did not constitute custodial interrogation,

there was no Fifth Amendment Miranda violation.

      Additionally, pursuant to Miranda’s public safety exception, Trpr.

Youpel, upon seeing at least one weapon in the vehicle and suspecting that

more may be present, had the right to ask McGibney about them without need

of first providing Miranda advisements pursuant to Miranda’s public safety

exception. The public safety exception allows officers to ask limited questions

of subjects – even subjects who are in custody – about weapons in order to

safeguard themselves and others. See New York v. Quarles, 467 U.S. 649, 657

(1984); see also United States v. Simpson, 974 F.2d 845, 847 (7th Cir.

1992)(Officer’s unmirandized questions to suspect about whether he owned

weapons and whether he had a firearm owner’s ID card did not violate

suspect’s Fifth Amendment rights.). Even if McGibney had been in custody

during the traffic stop encounter prior to the use of cuffs, the officer’s questions

                                         5
about weapons after seeing at least one weapon in the vehicle and reasonably

suspecting that others might be present, would have been appropriate to

ensure that no law enforcement officers or other passersby were harmed by

such weapons.

THE SEARCH

      After handcuffing McGibney, Trpr. Youpel advised him of his Miranda

rights, which McGibney indicated he understood. Trpr. Youpel again asked if

McGibney had a permit to carry the firearm he had removed from McGibney’s

person, and McGibney said that he did not know he needed one. Trpr. Youpel

asked McGibney if he could search the vehicle, and McGibney said yes. Trpr.

Youpel asked McGibney if there was anything illegal in the vehicle and

McGibney said there “shouldn’t be.” Trpr. Youpel searched the vehicle and

found inter alia, a container with handgun and shotgun ammunition, a ballistic

plate, six AR-15 magazines (two of which were loaded), a tactical vest with

armored plates, five fully loaded magazines with armor piercing rounds, two

fully loaded .45 caliber handgun magazines, an unloaded 12-gauge shotgun

and an unloaded AR-15 style rifle with no serial number. Trpr. Youpel asked

McGibney additional questions about the items he found in the search. The

barrel of the AR-15 style rifle was later found to measure approximately 11 3/8

inches long, classifying it as a short barreled rifle, a weapon which must be

registered pursuant to 26 U.S.C. §§ 5841 and 5845. The vehicle was later towed

                                      6
from the scene of the traffic stop.

      The defendant argues that his Fourth Amendment rights were violated

by the search and seizure of firearms evidence from his vehicle without a

search warrant. The search and seizure did not violate McGibney’s Fourth

Amendment rights because he consented to the search of his vehicle. It is well-

settled that an exception to the Fourth Amendment’s warrant requirement is

a search conducted pursuant to consent. Schneckloth v. Bustamonte, 412 U.S.

218, 219 (1973). Consent must be voluntarily given, and the government must

prove the voluntariness of consent by a preponderance of evidence. United

States v. McGraw, 571 F.3d 624, 628 (7th Cir. 2009). Several factors bear on

the analysis, including:

      (1) the person's age, intelligence, and education, (2) whether he
      was advised of his constitutional rights, (3) how long he was
      detained before he gave his consent, (4) whether his consent was
      immediate, or was prompted by repeated requests by the
      authorities, (5) whether any physical coercion was used, and (6)
      whether the individual was in police custody when he gave his
      consent.

United States v. Raibley, 243 F.3d 1069, 1075–76 (7th Cir. 2001). McGibney

was in custody at the time he gave consent for Trpr. Youpel to search his

vehicle, but the government asserts that all other factors, which will be further

developed by officer testimony at an evidentiary hearing in this matter, weigh

in favor of a finding that his consent was voluntarily given. Because McGibney

voluntarily consented to the search of his vehicle, the seizure of contraband

                                       7
found within the vehicle did not violate McGibney’s Fourth Amendment rights.

      Additionally, even if McGibney had not consented to the search of his

vehicle, the vehicle would nonetheless have been subject to a valid inventory

search prior to being towed from the side of the interstate, and thus the items

of evidence in McGibney’s vehicle would have been inevitably discovered.

“Warrantless inventory searches of impounded vehicles by authorities

pursuant to a standard police policy or procedure do not violate the Fourth

Amendment.” United States v. Velarde, 903 F.2d 1163, 1165 (7th Cir. 1990)

(citing South Dakota v. Opperman, 428 U.S. 364 (1976)). Such an inventory

search “is constitutionally permissible if (1) the individual whose possession is

to be searched has been lawfully arrested, and (2) the search satisfies the

Fourth Amendment standard of reasonableness, i.e., it is conducted as part of

the routine procedure incident to incarcerating an arrested person and in

accordance with established inventory procedures.” Id (internal citations

omitted). In this case, McGibney was lawfully arrested for carrying a handgun

without a permit. His vehicle was towed from the side of the interstate in

accordance with ISP policy and procedures, and even if he had not already

consented to a search of the vehicle, it would have been lawfully searched

pursuant to an inventory of its contents.

STATEMENTS MADE AT THE LAGRANGE COUNTY JAIL

      After the events of the traffic stop described above, McGibney was

                                       8
arrested and booked into the LaGrange County Jail on state charges. On July

20, 2020 at approximately 3:38 p.m., Bureau of Alcohol, Tobacco, Firearms and

Explosives (“ATF”) Task Force Officer (“TFO”) Anderson conducted an audio-

recorded, custodial interview of McGibney at the LaGrange County Jail. After

asking identifying questions, TFO Anderson advised McGibney of his Miranda

rights. TFO Anderson asked McGibney if he understood his rights, and

McGibney stated that he did. TFO Anderson asked McGibney if he had any

questions about his rights, and McGibney asked, “When can I get a lawyer?”

TFO Anderson responded that he could get a lawyer “Whenever you want one,”

and then asked, “Do you wanna [sic] answer any questions I have?” McGibney

stated that it “depend[ed] on the questions.” TFO Anderson told McGibney that

he was not required to answer any questions and to stop him if there was

something he did not want to answer. Thereafter, TFO Anderson spoke to

McGibney about, inter alia, McGibney’s lack of handgun carry permit, the

provenance of the AR-15 style rifle, McGibney’s lack of registration of the rifle

with the ATF and McGibney’s knowledge of the length of the barrel. McGibney

made incriminating statements about his ownership of the short barreled rifle,

his knowledge that the barrel length was approximately 11 inches and his

failure to register the firearm as required by federal law. McGibney refused to

divulge the name of the person from whom he had obtained the short barrel of

the rifle. TFO Anderson asked McGibney if he would consent to a search of his

                                       9
cell phone. McGibney denied consent to search the phone.

      A suspect in custody has the absolute right to speak with an attorney

before answering any questions from law enforcement officers and to have his

attorney present while answering questions. If the suspect requests counsel at

any time during the interview, he may not be subjected to further questioning

until an attorney has been made available to him. Edwards v. Arizona, 451

U.S. 477, 484–85 (1981). “But if a suspect makes a reference to an attorney

that is ambiguous or equivocal in that a reasonable officer in light of the

circumstances would have understood only that the suspect might be invoking

the right to counsel,” officers need not end the interview. Davis v. United

States, 512 U.S. 452, 459 (1994). In order to invoke his right, “the suspect must

unambiguously request counsel.” Id.

      In this case, after hearing his Miranda warnings for the second time that

day, including those which advised him of his right to speak with an attorney

before answering any questions and to have an attorney with him while

answering any questions, McGibney asked TFO Anderson when he could get

an attorney. McGibney did not request an attorney, he merely asked when he

could get one. TFO Anderson accurately told him that he could get an attorney

whenever he wanted one. McGibney did not say that he wanted an attorney or

that he would prefer to speak with an attorney before answering questions.

When TFO Anderson asked thereafter if McGibney wanted to answer his

                                       10
questions, McGibney showed that he understood his rights, specifically his

right not answer certain questions, as he told TFO Anderson that his desire to

answer questions depended on what questions were asked. McGibney declined

to answer some questions and declined to provide consent for a search of his

phone. It is clear that McGibney understood his Miranda rights and chose to

exercise certain of those rights during the interview. He did not clearly and

unequivocally invoke his right to counsel at any time during the interview, and

thus his Fifth Amendment right to counsel was not violated. Because he was

properly advised of his Miranda warnings and because he did not

unequivocally request the assistance of counsel, his statements should not be

suppressed.

                               CONCLUSION

      WHEREFORE, based on the foregoing, the government submits that

none of McGibney’s constitutional rights were violated by law enforcement

during the traffic stop and subsequent interview on July 19 and 20, 2020. For

that reason, the government contends that the defendant’s First and Second

Motions to Suppress, filed on October 16, 2020 as DEs 28 and 29 should be

DENIED. Should this matter be set for a hearing on the defendant’s motion,

the government anticipates that it will present evidence, in the form of law




                                      11
enforcement testimony and a recorded interview, consistent with what has

been presented in this response.

                                   Respectfully submitted,

                                   THOMAS L. KIRSCH II
                                   UNITED STATES ATTORNEY

                                    /s/ Sarah E. Nokes
                             By:   Sarah E. Nokes
                                   Assistant United States Attorney
                                   E. Ross Adair Federal Bldg.
                                   & U.S. Courthouse
                                   1300 S. Harrison Street, Room 3128
                                   Fort Wayne, IN 46802-3489
                                   Telephone: (260) 422-2595
                                   Facsimile: (260) 426-1616
                                   E-mail Address:
                                   sarah.nokes@usdoj.gov




                                    12
